Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from the Attorney for the case, Robert Gerhart. Registration No. 64,816 (see two attachments).

The application has been amended as follows: 
In the claims:

1-20. (Canceled)

(Previously presented) A computer-implemented system, comprising:	a display screen;	a user interface;	one or more processors; and	a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to  a first graphical representation  of the first action as a first node on the display screen;	determining a first outcome of the first action;	modifying the diagram surface  by displaying a second graphical representation of the first outcome proximal the first graphical representation on the display screen,	receiving, from  the user at the user interface, a second command  corresponding to a second action;	modifying the diagram surface, based on the received second command by displaying a third graphical representation  of the second action as a second node on the display screen;	receiving, from  the user at the user interface, a third command  that configures the second action as  a response to the first outcome; and	modifying the diagram surface based on the received third command by displaying on the display screen a fourth graphical representation  of the  configuration of the second action.

(Previously presented) The computer-implemented system of claim 21, the operations further comprising:	generating a plurality of second programming instructions instructing the one or more processors  in the performance of operations comprising: 		performing the second action in response to the first outcome; and		storing the plurality of second programming instructions in the non-transitory computer-readable storage medium.

(Previously presented) The computer-implemented system of claim 22, the operations further comprising performing the second action in response to the first outcome.

(Previously presented) The computer-implemented system of claim 21, wherein at least one of the first action or the second action is a marketing campaign action or waiting a user-specified delay.

(Previously presented) The computer-implemented system of claim 21, wherein the first outcome is representative of one of (a) opening an email, (b) clicking on a link in the email, or (c) no response to the email.	

(Previously presented) The computer-implemented system of claim 21, the operations further comprising:	determining, a variable value associated with the first node; and	modifying the diagram surface, based on the determined variable value to display an alphanumeric representation of the variable value proximal to the first graphical representation.

(Previously presented) The computer-implemented system of claim 26, the operations further comprising:	determining a change in the variable value associated with the first node; and	modifying the alphanumeric representation based on the determined change.

(Previously presented) The computer-implemented system of claim 21, wherein the first node further corresponds to a first audience for  performance of the first action, and the second node further corresponds to a second audience for  performance of the second action.

(Previously presented) The computer-implemented system of claim 21, wherein at least one of the first graphical representation or the second graphical representation is a circular icon.

(Previously presented) The computer-implemented system of claim 21, wherein the second graphical representation is one of a plurality of second graphical representations displayed in a generally circular arrangement surrounding the first graphical representation.

(Previously presented) The computer-implemented system of claim 21, wherein the first command is based on receiving an indication that the first graphical representation was dragged and dropped on the display screen.

(Currently Amended) A method for implementing a graphical user interface on a display screen of a computing device, the method comprising:	displaying, on a display screen, a diagram surface;	receiving, from a user at a user interface, a first command; corresponding to a first action;	modifying the diagram surface based on the received first command by displaying a first graphical representation of the first action as a first node on the display screen;	determining a first outcome of the first action;	modifying the diagram surface by displaying a second graphical representation of the first outcome proximal the first graphical representation on the display screen,	receiving, from the user at the user interface, a second command corresponding to a second action;	modifying the diagram surface, based on the received second command, by displaying a third graphical representation of the second action as a second node on the display screen;	receiving, from the user at the user interface, a third command that configures the second action as a response to the first outcome; [[and]]

(Cancelled).

(Previously presented) The method of claim 32, further comprising performing the second action in response to the first outcome.

(Previously presented) The method of claim 32, wherein at least one of the first action or the second action is a marketing campaign action or waiting a user-specified delay.

(Previously presented) The method of claim 32, wherein the first outcome is representative of one of (a) opening an email, (b) clicking on a link in the email, or (c) no response to the email.

(Previously presented) The method of claim 32, further comprising:	determining a variable value associated with the first node; and	displaying, by modifying the diagram surface based on the determined variable value, an alphanumeric representation of the variable value proximal to the first graphical representation.

(Previously presented) The method of claim 37, further comprising:	determining a change in the variable value associated with the first node; and	modifying the alphanumeric representation based on the determined change.

(Previously presented) The method of claim 32, wherein the first node further corresponds to a first audience for the first action, and the second node further corresponds to a second audience for the second action.

 (Previously presented) The method of claim 32, wherein the first command is based on receiving an indication that the first graphical representation was dragged and dropped on the display screen.

Claims 21-32 and 34-40 are allowed
      Claim 1-20 and 33 are cancelled
Reasons for allowance

The following is an examiner’s statement of reasons for allowance:

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Objection of claim 32 is withdrawn because applicant’s amendment.
Regarding to 101 compliance, Claims 21-32 and 34-40 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in the independent claims:
Claim 32: Step 1 of 2019 PGE, does the claim fall within a Statutory Category? Yes.
The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites
the limitations of "modifying the diagram surface based on the received first
command, to display a first graphical representation representative of the first node;
determining a first outcome of the action; modifying the diagram surface o display a
second graphical representation of the first outcome proximal the first graphical
representation, modifying the diagram surface, based on the received second
command, to display a third graphical representation representative of the second
node; modifying the diagram surface based on the received third command ... "
The "modifying, determining" limitation, as drafted, is a process that, under its broadest
reasonable interpretation, covers performance of the limitations as certain methods of
organizing human activity, advertising, marketing or sales activities or behaviors.
The method of implementing a graphical user interface. Thus, the claim recites an
abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites
additional limitations, such as, "displaying, on a display screen, a diagram surface;
receiving, from a user at a user interface, a first command to display a first node
corresponding to a first action; receiving, from a user at the user interface, a second
command to display a second node corresponding to a second action; receiving,
from a user at the user interface, a third command to select the a second action as
an action to be performed in response to the first outcome; display a fourth
graphical representation representative of the selection of the second action as an
action to be performed in response to the first outcome".
These are limitations toward accessing or receiving or displaying data (gathering data).
The Examiner analyses other supplementary elements in the claim “display screen, computer device, user interface, one or more processors, non-transitory computer readable storage medium”. These additional and supplementary elements support  the  method for implementing a graphical user interface. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 21: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 22-31 and 34-40,  the claims recite elements such as "user specified delay"; "user specified prerequisite event"; "a user to set at least one parameter''; "running an analysis or quality assurance"; "executing, pausing, restarting, deleting, adding, or subtracting at least one node";" changing the appearance of the adjustable link"; "sending an email"; "dragged and dropped an icon". These elements do not integrate the system of organizing human activity into a practical application. The claims are eligible.

Regarding to prior art, the closest prior art of record is US Pg. Pub. No. 20110071869 (OBrien) in view of US Pg. Pub. No. 20150227960 (Chetan).
Obrien teaches graphical interface of a project management in his system,
see at least Figs. 1, 3, and 5-8 and associated disclosure. See also 

before the manager or project designer has added any activities .... ", paragraph 121 and Figs 6 and 7. See also functionality "Icon 51: Drag and drop the activity to move it
under another parent. Icon 52: Drag and drop the activity to change the order in the
project.", paragraph 121 .	(" ... user actions 35. User actions are driven by user tasks (via their task list 40 or emails 42) and administrative functions 44 (restarting an activity, changing the configuration, etc.). An activity may contain zero or more user participants (defined as users, groups, business rules and/or form fields). When an activity is started it assigns a task to all users. This results in an email notification being sent to each user ... ", paragraph 88 and Fig. 4.
Chetan teaches commands, "[0057] Also, a number of user interface displays have been discussed. They can take a wide variety of different forms and can have a wide variety of different user actuatable input mechanisms disposed thereon. For instance, the user actuatable input mechanisms can be text boxes, check boxes, icons, links, drop-down menus, search boxes, etc. They can also be actuated in a wide variety of different ways. For instance, .... Also, where the device that displays them has speech recognition components, they can be actuated using speech commands" and "[0086] A user may enter commands and information into the computer 810 through input devices such as a keyboard 862, a microphone 863, and a pointing device 861, such as a mouse, trackball or touch pad ... ", paragraphs 57 and 86.
However,  the references fail to teach at least:
modifying the diagram surface, based on the received second command, by displaying a third graphical representation of the second action as a second node on the display screen;
receiving, from the user at the user interface, a third command that configures the second action as a response to the first outcome; 
modifying the diagram surface based on the received third command by displaying on the display screen a fourth graphical representation of the configuration of the second action;
generating a plurality of second programming instructions instructing one or more processors in the performance of operations of performing the second action in response to the first outcome; 
Further, Applicant's arguments filed on 7/8/2021 (in particular pages 7-17) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 21-32 and 34-40 are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination Obrian and Chetan are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“eMail Mining: Knowledge intensive process discovery through e-mails”.  IEEE. 2012. This paper presents eMail Mining, a method for the automatic discovery of relevant information that characterizes knowledge intensive processes, from the informal exchange of existing knowledge in e-mails. 
US Pg.  Pub. No. 20070022003.  “Producing marketing items for a marketing campaign”. The invention features a machine-implemented method of  producing marketing items for a marketing campaign. In accordance with this inventive method, a user is prompted to specify campaign parameters, including one or more campaign topics, defining a scope of the campaign. The user is prompted to specify for each of the one or more campaign topics a corresponding set of one or more attributes of intended recipients of the marketing campaign. The one or more specified campaign topics are associated to respective sets of targeted recipients  selected from a database of records of potential recipients based on mappings of the respective sets of recipient attributes to the campaign topics and the specified  campaign parameters defining the scope of the marketing campaign. For each of the targeted recipients, a respective marketing item is composed. Each of the composed marketing items contains a respective set of one or more contents matched to the campaign topic associated to the corresponding targeted recipient.

MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/16/2021